Citation Nr: 0419824	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for fracture, left 
ulna, postoperative, with loose fragment and traumatic 
arthritis of the elbow joint and ulna with retained foreign 
body on the proximal cortex of the ulna, currently rated 10 
percent disabling.

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel








INTRODUCTION


The veteran served on active duty from December 1950 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for bilateral hearing loss and fracture 
of the left ulna, postoperative, with loose fragment and 
traumatic arthritis of the elbow joint and ulna with retained 
foreign body on the proximal cortex of the ulna.


FINDINGS OF FACT

1.  The veteran has submitted to a VA audiological evaluation 
- application of the puretone average and speech 
discrimination scores from this evaluation to tables VI and 
VI (a) in the Rating Schedule results in the designation of 
"III" for the right ear and "I" for the left ear; which, when 
applied to table VII, results in a percentage evaluation for 
hearing impairment of 0 percent (i.e., noncompensable).

2.  The veteran did not have puretone thresholds of 55 
decibels or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.

3.  The veteran did not have puretone thresholds at 30 
decibels or less at 1000 Hertz frequency and 70 decibels or 
more at 2000 Hertz frequency.  

4.  When considering painful motion, even during flare-ups, 
the veteran does not have the equivalent of limitation of 
flexion to 90 degrees, limitation of extension to 60 degrees, 
or pronation lost beyond the last quarter of the arc.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  See U.S.C.A. §§  1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.87, Diagnostic 
Codes 6100-6110 (2003).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left ulna, postoperative, with 
loose fragment, have not been met.  See 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 
4.59, 4.7, 4.71a, Diagnostic Codes (DC) 5206 - 5211 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served in the United States Army from December 
1950 to February 1971.

The veteran filed his original claim for service connection 
for bilateral hearing loss and a fracture of the left ulna in 
April 1971.  In the September 1971 rating decision, the 
veteran was awarded service connection for bilateral hearing 
loss, rated 0 percent disabling and for a fracture of the 
left ulna, rated 10 percent disabling.  In August 2002, the 
veteran filed a claim for an increased rating for both 
bilateral hearing loss and the fracture to his left ulna.  To 
support his claim, the veteran submitted outpatient treatment 
records from the Muskogee VAMC and underwent VA medical 
examinations.

Bilateral Hearing Loss

The veteran submitted to an audiological examination in 
September 2002.  The audiologist reported the following:


HERTZ
HERTZ
HERTZ
HERTZ

1000
2000
3000
4000
RIGHT
25dB
35dB
55dB
80dB
LEFT
25dB
35dB
70dB
95dB

Average puretone threshold for the right ear was 49 and 56 
for the left ear.  Word recognition score utilizing the 
Maryland CNC Word List was 80 percent for the right ear and 
92 percent for the left ear when presented at 65 dB.

The audiologist summarized that the veteran had bilateral 
hearing loss.

Fracture of the Left Ulna

In September 2002, the veteran's left forearm was x-rayed, 
which included AP and lateral views including the elbow and 
wrist joints.  The radiologist stated that there was an 
apparent old healed fracture deformity of a mild degree 
involving the proximal neck of the radius.  Degenerative 
exostosis involved the anterior and ulnar margins of the 
elbow joint.  There was no definite recent fracture or 
dislocation.  A small metallic foreign body superimposed on 
the proximal posterior cortex of the ulna.  The examiner's 
impression was post-traumatic degenerative changes, as well 
as an old foreign body.

The veteran submitted to a VA medical examination in November 
2002.  It was noted that the veteran was right hand dominant.  
The examiner reported that the shaft of the ulna was within 
normal limits, and there was no tenderness.  The elbow was 
not distorted, and there was no swelling.  The joint went 
through a normal range of motion and had good alignment.  
There was scarring at the elbow joint where repair of a 
complicated fracture occurred in service.  There was no 
nonunion, and the elbow did not quite extend to a straight 
line.  The general appearance of the left ulna is that it is 
slightly larger than the right.

The range of motion of the left elbow was as follows:  
Flexion was 130 degrees with pain at 125 degrees.  Extension 
was 0 degrees with pain at 0 degrees.  Supination was 65 
degrees with pain at 60 degrees.  Pronation was 65 degrees 
with pain at 60 degrees.  The range of motion of the left 
elbow was limited by pain, but not by fatigue, weakness, lack 
of endurance or incoordination.  The examiner stated that the 
diagnosis had progressed to fracture of the left ulna, 
postoperative, with loose fragment and traumatic arthritis of 
the elbow joint and ulna with retained foreign body on the 
proximal cortex of the ulna.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)


On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  In a letter dated March 2004, the RO 
requested that the veteran submit any other evidence or 
information that he thought would support his claim.  The 
letter also stated that the evidence must show that the 
service-connected condition had gotten worse.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2003).  The March 2004 letter stated that the RO 
would help the veteran obtain such things as medical records, 
employment records, or records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2003).  The March 2004 letter requested that the veteran 
authorize the RO to obtain any treatment records from a 
private hospital, clinic or physician.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2003).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  

The RO has consistently requested the veteran provide 
information about where and by whom he was treated for his 
bilateral hearing loss and his fractured left ulna.  There 
are no outstanding records to obtain.  When the veteran has 
provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In this instance, even though the appellant was not provided 
the aforementioned notices prior to the initial unfavorable 
decision, it is determined that he is not prejudiced by such 
failure.  The VA letter of August 2002 was very specific in 
what the veteran needed to submit in order to have his claim 
substantiated.  After the RO denied the veteran's claim, an 
appropriate VCAA letter was sent in March 2004.  Therefore, 
for all of the aforementioned reasons, it is determined that 
the timing of the notices contained in the March 2004 VCAA 
letter did not prejudice the veteran.  See Bernard v. Brown, 
4 Vet.App. 384 (1993). 

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis


Bilateral Hearing Loss

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002). Although the regulations require 
that, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (2003).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. See 38 C.F.R. § 
4.85(a) and (d) (2003).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Acevedo- Escobar v. 
West, 12 Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85 (2003), to determine the 
veteran's disability rating.

Under 38 C.F.R. § 4.86(a) (2003), if puretone thresholds at 
each of the 1000, 2000, 3000, and 4000 Hertz frequencies are 
55 dBs or more, an evaluation could be based upon either 
Table VI or Table VIa, whichever results in a higher 
evaluation.  In addition, under section 4.86(b), when a 
puretone threshold is 30 dB or less at 1000 Hertz, and is 70 
dB or more at 2000 Hertz, an evaluation could also be based 
either upon Table VI or Table VIa, whichever results in a 
higher evaluation.
At the veteran's VA audiological evaluation in September 
2002, the veteran had four-frequency averages for the right 
ear and left ear of 49 dB and 56 dB, respectively.  Speech 
audiometry revealed speech recognition ability of 80 percent 
for the right ear and 92 percent in the left ear.  
Application of these scores to table VI resulted in 
designation of "III" for the right ear and "I" for the left 
ear.  When these designations of impaired efficiency are 
applied to table VII, the percentage evaluation for hearing 
impairment is zero percent, i.e., noncompensable, under 
Diagnostic Code 6100.  

It is noted that the veteran did not have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  It is also noted that the veteran did not 
have puretone threshold at 30 dB or less at 1000 Hertz and 70 
Db or more at 2000 Hertz.  Accordingly, an evaluation is not 
proper under Table VI (a) pursuant to 38 C.F.R. § 4.86 (a) or 
38 C.F.R. § 4.86 (b) (2003).  

It needs to be emphasized that the assignment of disability 
ratings for hearing impairment is derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special audiological examinations to determine the 
veteran's current level of hearing loss.  Therefore, the RO 
and the Board have considered all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased rating for bilateral hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Fracture of the Left Ulna

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002). Although the regulations require 
that, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability which is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7 (2003).  Further, the fact that 
a claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993). 

The veteran was initially rated under DC 5211 for a fracture 
of the left ulna, postoperative, with loose fragment.  See 38 
C.F.R. § 4.71a, DC 5211 (2003).  The November 2002 rating 
decision found that the fracture of the left ulna should be 
continued at 10 percent disabling.  Id., DC 5211 (2003).

Rating criteria for elbow and forearm pathology provides 
that, Ulna, impairment of: nonunion in upper half, with false 
movement:  with loss of bone substance (1 inch (2.5 cms.) or 
more) and marked deformity of the minor extremity allows an 
evaluation of 30 percent;  nonunion in the upper half with 
false movement and without loss of bone substance or 
deformity,  allows an evaluation of 20 percent;  nonunion in 
the lower half allows an evaluation of 20 percent; malunion 
with bad alignment, allows an evaluation of 10 percent.  See 
38 C.F.R. § 4.71a,  DC 5211 (2003).

Limitation of motion of the elbow and forearm distinguish 
between rating the major and minor extremities.  All 
following citations are for the minor extremity only.  
Diagnostic Code 5206 provides for a 10 percent evaluation 
where limitation of flexion in the forearm is at 100 degrees 
and a 20 percent evaluation where flexion is limited to 90 
degrees.  See 38 C.F.R. § 4.71a (2003).  Under Diagnostic 
Code 5207, a 10 percent evaluation is warranted where 
extension is limited to 45 degrees, and a 20 percent 
evaluation is warranted where the extension is limited to 60 
degrees.  Id.  
While ranges of motion do not support an evaluation based 
solely on limitation of flexion of the forearm, they do show 
that there is pain on motion.  Further, the normal range of 
elbow flexion is from zero to 145 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2003).

Under Diagnostic Code 5213, the veteran is entitled to a 10 
percent rating when supination is limited to 30 degrees or 
less.  When pronation is lost beyond the last quarter of the 
arc, and the hand does not approach full pronation, then a 20 
percent rating is assigned.  When pronation is lost beyond 
the middle of the arc, then a 20 percent is assigned for a 
minor elbow.  See 38 U.S.C.A. § 4.71 (a), Diagnostic Code 
5213 (2003). 

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  
The veteran is not entitled to an increased rating to 20 
percent under DC 5211 as the evidence does not show nonunion 
of the ulna.  At the VA examination in November 2002, the 
examiner specifically commented that there was no nonunion.

The veteran is also not entitled to increased ratings under 
5206 or 5207.  The findings regarding the veteran's flexion 
(flexion to 125 degrees with pain) did not warrant a 
noncompensable rating.  The findings regarding the veteran's 
extension (extension to 0 degrees) did not warrant a 10 
percent rating.  Thus, an increased rating to 20 percent is 
not warranted under DCs 5206 or 5207.

The veteran is not entitled to an increased rating regarding 
limitation of supination under DC 5213 as a 10 percent rating 
is the highest rating under such code.  He is not entitled to 
a higher rating under DC 5213 regarding limitation of 
pronation as the examination demonstrated that the veteran 
had pronation to 65 degrees and to 60 degrees with pain, 
which approaches full pronation.

Even though the veteran stated that his elbow locked up at 
times, based on the examiner's findings in November 2002, the 
range of motion of the elbow was limited by pain, but not by 
fatigue, weakness, lack of endurance or incoordination. The 
veteran's range of motion was normal at his VA examination, 
thus it is determined that 38 C.F.R. 4.40 and 4.45 do not 
provide a basis for a higher rating than 10 percent.

The Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for 
residuals of a left elbow fracture.  In reaching this 
decision, the Board has considered the complete history of 
the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt is not applicable.  See 38 C.F.R. § 4.3 (2003).  



ORDER


Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.

Entitlement to an increased rating for residuals of fracture 
of the left ulna from 10 percent is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



